70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leon Earl SCHAFFER, Plaintiff-Appellee,v.Tracy Holman COX, Defendant-Appellant.
No. 94-2284.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 8, 1995.Decided:  Nov. 3, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Terrence W. Boyle, District Judge.  (CA-93-125-4-BO)
Herman Earl Gaskins, Jr., GASKINS & GASKINS, P.A., Washington, North Carolina, for Appellant.
Leon Earl Schaffer, Appellee Pro Se.
E.D.N.C.
AFFIRMED IN PART, VACATED IN PART AND REMANDED.
Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order granting Appellee's motion for summary judgment and awarding damages pursuant to 18 U.S.C. Sec. 2520 (1988).  We have reviewed the record and the district court's opinion granting summary judgment and find no reversible error in the assignment of liability to Appellant for his wiretapping activities.  We therefore affirm that aspect of the district court's order.


2
In awarding damages, however, the court perfunctorily awarded the greater of the two statutorily prescribed amounts.  See 18 U.S.C. Sec. 2520(c)(2) (1988).  After the court issued its damages order, we addressed the scope of the discretion afforded a district court under Sec. 2520(c)(2).  See Nalley v. Nalley, 53 F.3d 649 (4th Cir.1995).  Although we acknowledge that the district court did not have the benefit of our precise holding in that case, we remand this case for a more explicit exercise of the discretion recognized in Nalley.  Id. at 651;  see James v. Jocobsen, 6 F.3d 233, 239 (4th Cir.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, VACATED IN PART AND REMANDED